Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to U.S. Provisional Patent Application Serial No. 
62/630,347 filed on February 14, 2018, is acknowledged. The claims are examined based on this priority date. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  
“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually 

Mathematical concepts recited in the claims include:

“ranking one or more paths through the DAG by calculating scores for one or more branch sites” (claim 1);
"calculating a ratio of: the number of sequence reads that align to both a first branch of a first branch site and a first branch of a second branch site, over 25 the number of sequence reads that align to both the first branch of the first branch site and the first branch of the second branch site , and the number of sequence reads that align to both the first branch of the first branch site and a second branch of the second branch site” (claim 2);
“evaluating variants from the candidate sequence using a pair Hidden Markov Model (pair HMM)” (claim 10);
“calculating a score for each of the two or more partial paths” (claim 18);
“calculating a score for the partial path” (claim 19);


Mental processes recited in the claims include:
" obtaining a plurality of sequence reads” (claim 1);
“mapping to a genomic region of interest" (claim 1);
“assembling, from the plurality of sequence reads, a directed acyclic graph (DAG) comprising a plurality of branch sites representing variation present in the set of sequence reads” (claim 1);
“selecting at least one path as a candidate sequence based at least in part on its rank” (claim 1);
“creating the DAG further comprises representing k-mers present in the set of sequence reads as nodes and connections between those k-mers in the set of sequence reads as edges” (claim 4);
“excluding k-mers having a low probability of being error-free” (claim 5);
“selecting at least one path as a candidate sequence further comprises selecting a plurality of paths as a plurality of candidate sequences based at least in part on their rank” (claim 7);
“selecting 25 or fewer candidate sequences” (claim 8);
“aligning the candidate sequence to a reference sequence to identify a variation in the genomic sample” (claim 9);
“the variation from the reference sequence is identified 5 using a CIGAR string” (claim 14);
“traversing the DAG and identifying one or more partial paths, each partial path comprising one or more nodes” (claim 16);
“selecting partial paths with highest read support for continued traversal to identify one or more completed paths” (claim 16);
“15 storing a threshold number of the one or more completed paths” (claim 16);

“maintaining a queue of partial paths through the DAG, each partial path comprising one 5 or more connected nodes” (claim 18);
“selecting a highest scoring partial path from the queue of partial paths” (claim 18);
“traversing the DAG from the last node in the partial path, the traversal comprising following outgoing edges from the last node and adding encountered nodes to the partial path” (claim 18);
“encountering a branching point, the branching point comprising a node having two or 10 more child nodes” (claim 18);
“creating two or more partial paths based on the partial path and the encountered branching point” (claim 18);
“adding the created two or more partial paths to the queue of partial paths” (claim 18);
“selecting a highest scoring partial path from the queue of partial paths” (claim 19);
“traversing the DAG from the last node in the partial path, the traversal comprising 20 following outgoing edges from the last node and adding encountered nodes to the partial path” (claim 19);
“encountering a node having no outgoing edges” (claim 19);
“adding the partial path to a second queue of complete paths” (claim 19);
“selecting one or more paths from the second queue of complete paths as one or more candidate sequences” (claim 20).

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claim 1 recites additional elements that are not abstract ideas: claim 1 recites a “system” for identifying candidate sequences for genotyping a genomic sample, and the “system” comprising “at least one computer hardware processor”,  and “at least one non-transitory computer-readable storage medium storing processor- executable instructions” that, when executed, “cause the at least one computer hardware processor to perform”. The “system” in claim 1 is nothing more than a generic computer and the “instructions” executed by the “system” in claim 1 are identical to the abstract ideas discussed above. Hence, these are mere instructions to apply the abstract idea outlined in claims 1-16 using a computer, and therefore claims 1 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)).
Similarly, claim 17 recites a “ the method comprising using at least one computer hardware processor to perform”. As discussed above regarding claim 1,  claim 17 merely  apply the abstract ideas outlined in claims 17-20 using a generic computer. Therefore claim 17 do not integrate that abstract ideas into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

The dependent claims of claim 17 like the dependent claims of claim 1. None of the dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1-5, 7-8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kural (US 20150199473 A1 “METHODS AND SYSTEMS FOR QUANTIFYING SEQUENCE ALIGNMENT”), in view of Vladimir (US 20160259880 A1 “SYSTEMS AND METHODS FOR GENOMIC PATTERN ANALYSIS”).

Claim 1 is directed to “a system for identifying candidate sequences for genotyping a genomic sample” comprising:

“computer hardware processor”, “non-transitory computer-readable storage medium”, and “executable instructions”;
“obtaining a plurality of sequence reads mapping to a genomic region of interest”; 
“10 assembling, from the plurality of sequence reads, a directed acyclic graph (DAG) comprising a plurality of branch sites representing variation present in the set of sequence reads, each branch site comprising two or more branches, wherein a path through the graph comprises a set of successive branches over two or more branch sites and represents a possible candidate sequence of the genomic sample”; 
“15 ranking one or more paths through the DAG by calculating scores for one or more branch sites, wherein the calculated score comprises a number of sequence reads that span multiple branch sites in a given path”; 
“selecting at least one path as a candidate sequence based at least in part on its rank”.

With respect to claim 1, Kural teaches:
The invention additionally includes systems for executing the methods of the invention. In one embodiment, a system comprises a distributed network of processors and storage capable of comparing a plurality of sequences (i.e., nucleic acid sequences, amino acid sequences) to a reference sequence construct (e.g., a DAG) representing observed variation in a genome or a region of a genome.  [0023];
–;
In preferred embodiments of the invention, the construct is a directed acyclic graph (DAG), i.e., having a direction and having no cyclic paths. (That is, a sequence path cannot travel through a position on the reference construct more than once.) In the DAG, genetic variation in a sequence is represented as alternate nodes. The nodes can be a section of conserved sequence, or a gene, or simply a nucleic acid. The different possible paths through the construct represent known genetic variation. A DAG may be constructed for an entire genome of an organism, or the DAG may be constructed only for a portion of the genome. [0034]
–
–
Kural does not teach b. d, and e. Vladimir teaches b, d, and e: 
b. The system can be used to obtain a subject sequence from a subject organism, determine positions within the DAG of k-mers in the subject sequence by reading hash table entries indexed by hashes of the k-mers in the subject sequence, and identify a portion of the DAG in which a threshold number of subject k-mers appears as a candidate target within the plurality of known genomic sequences for alignment of the subject sequence. [0026];
d  & e. Optionally, candidates can be reported ranked according to a score based on number of blocks matched and different weights for different types of blocks and combinations. Similarly, search results can be reported in a form of a list of candidate regions, or a list of matching graph paths. Depending on the requirements, the report may include location of the candidate region in the DAG, length of the candidate region, graph path specification, number of block matches, location of the matching blocks, weighted candidate rank, etc.[0112]

With respect to claim 2 and claim 3, Kural teaches:
“In order to find the "best" alignment, the algorithm seeks the value of M[j,d], the score of the optimal alignment of the first j elements of S with the portion of the DAG preceding (and including) d. This step is similar to finding H.sub.i,j in equation 1 in the Background section. Specifically, determining M[j,d] involves finding the maximum of a, i, e, and 0, as defined below:…” ( [0050-0056]).

With respect to claim 4, Vladimir teaches:



With respect to claim 5, Vladimir teaches:
“In certain embodiments, the number of block matches within an analysis window can vary or not be consecutive. Preferably, the number of block matches within an analysis window or interval within the global ordering sufficient to constitute a candidate mapping region (referred to herein as a substantial number, predetermined number, or threshold number) will be a value in which there is a small probability that a number of k-mers or block matches are positioned close to one another simply by chance, and not because they constitute a valid match”( [0119]). Here the “block” is equivalent to the “k-mer”.

With respect to claim 7, Vladimir teaches:
“Similarly, search results can be reported in a form of a list of candidate regions, or a list of matching graph paths. Depending on the requirements, the report may include location of the candidate region in the DAG, length of the candidate region, 
“Search results may be ordered by match quality. For example, matches with higher numbers of block matches or higher weighted candidate ranks will be reported first”.
[0113]

With respect to claim 8, as discussed above regarding claim 7, since the candidate sequences are ranked, a limit to that total number of candidate sequences to an arbitrary number, such as 25, is well enough, because Kural and Vladimir both deal with the top few in the rank and is good enough.

With respect to claim 16, Kural teaches the method for traversing through the DAG:
“As described in the equations above, the algorithm finds the maximum value for each read by calculating not only the insertion, deletion, and match scores for that element, but looking backward (against the direction of the DAG) to any prior nodes on the DAG to find a maximum score. Thus, the algorithm is able to traverse the different paths through the DAG, which contain the known mutations. Because the graphs are directed, the backtracks, which move against the direction of the graph, follow the preferred variant sequence toward the origin of the graph, and the maximum alignment score identifies the most likely alignment within a high degree of certainty. While the equations above are represented as "maximum" values, "maximum" is 

Claim 17 is directed to “a method for identifying candidate sequences for genotyping a genomic sample” comprising:
assembling, from a plurality of sequence reads mapping to a genomic region of interest, a directed acyclic graph (DAG) comprising a plurality of branch sites representing variation present in the set of sequence reads, each branch site comprising two or more branches, wherein 25 a path through the graph comprises a set of successive branches over two or more branch sites and represents a possible candidate sequence of a genomic sample; 
ranking one or more completed paths through the DAG by calculating scores for a plurality of partial paths, wherein the partial paths are followed to become complete paths by considering whether the plurality of partial paths have less read support than the one or more 30 completed paths; 
selecting at least one completed path as a candidate sequence at least in part on its rank.

With respect to claim 17, Kural teaches:
Assembly a DAG graph with different paths (branches) to represent the genetic variations in a sample ([0034], [0039-0040], Fig. 6);
Score and rank a plurality of possible paths ([0049], [0055], [0060]), with “DELETE_PENALTY”, “INSERT_PENALTY”, and “MISMATCH_PENALTY” to optimize the partial paths ([0056-0063]);
Finds the maximum score value for each read by traversing the different paths through the DAG ([0064]).

With respect to claim 18, and it dependent claims 119, 20, Kural teaches traversing the DAG back-and-forth ([0055]) to optimize the scoring of the partial paths through “DELETE_PENALTY”, “INSERT_PENALTY”, and “MISMATCH_PENALTY” ([0056-0063]), which covers scoring in both complete and partial paths situations. “the alignment algorithm identifies the maximum value for C.sub.i,j by identifying the maximum score with respect to each sequence contained at a position on the DAG (e.g., the reference sequence construct). In fact, by looking "backwards" at the preceding positions, it is possible to identify the optimum alignment across a plurality of possible paths” ([0044]), and hence finds one or more candidate sequences.

It is a Prima Facie Case of obviousness of “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”, MPEP § 2143 I.G.), to modify Vladimir’s k-mer method for fast hashed string search for paths, and combine it into Kural’s method of aligning reads to a reference sequence construct, to achieve the claimed limitations, and expect to be .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kural and Vladimir, as applied to claim 1-5 above, and further in view of Fox (“Accuracy of Next Generation Sequencing Platforms”, Next Gener Seq Appl. 2014).
With respect to claim 6, both Kural and Vladimir are silent on excluding low-quality k-mers by an empirical threshold 0.995k. However, as the average error rate is 0.1-1% per base of NGS sequencing (page 2, line 8 of paragraph 2, and Table 1), the average error-free is 99.45%, as each base in a k-mer is independent, a k-mer would have an error-free rate of 0.9945k, which is approximately equal to the claimed 0.995k as the error-free threshold per k-mer. 

It is a Prima Facie Case of obviousness of “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”, MPEP § 2143 I.G.), to modify Fox’s per-base error-rate in NGS sequence, integrate into Vladimir’s methods in achieve k-mer based sequence candidate selection, and combine into Kural’s method of candidate sequence selection to achieve the claimed limitations, and expect to be successful. Because both Kural and Vladimir need sequence quality assessment and Fox provided one.

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kural  and Vladimir, as applied to claim 1 above, and further in view of Reese (US 20130332081 A1, “VARIANT ANNOTATION, ANALYSIS AND SELECTION TOOL”).


With respect to claim 9, and it dependent claim 10,  Kural is silent on using the pair HMM algorithm for variants calling. Reese teaches:
“The read mapping and SNV calling algorithm, GNUMAP, was also independently used to align the reads from the Illumina.qseq files to the X chromosome (human sequence build 36) and to simultaneously call SNVs. GNUMAP utilizes a probabilistic Pair-Hidden Markov Model (PHMM) for base calling and SNV detection that incorporates base uncertainty based on the quality scores from the sequencing run, as well as mapping uncertainty from multiple optimal and sub-optimal alignments of the read to a given location to the genome”. [0214]

With respect to claim 11, Kural is silent on haplotype. Reese teaches:
“An individual's genotype can include haplotype information. A "haplotype" is a combination of alleles that are inherited or transmitted together. "Phased genotypes" or "phased datasets" provide sequence information along a given chromosome and can be used to provide haplotype information”. [0031]

It is a Prima Facie Case of obviousness of “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the .

Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kural, Vladimir as applied to claim 1 above, and further in view of Locke (US 20170058320 A1, “SYSTEMS AND METHODS FOR EPIGENETIC ANALYSIS”).
With respect to claim 12-14, Kural is silent on CIGAR string for pairwise alignments. Locke teaches the CIGAR string method:
“CIGAR displays or includes gapped alignments one-per-line. CIGAR is a compressed pairwise alignment format reported as a CIGAR string. A CIGAR string is useful for representing long (e.g. genomic) pairwise alignments. A CIGAR string is used in SAM format to represent alignments of reads to a reference genome sequence. In a CIGAR string, each character is preceded by a number, giving the base counts of the event. Characters used can include M, I, D, N, and S (M=match; I=insertion; D=deletion; N=gap; S=substitution). The CIGAR string defines the sequence of matches/mismatches and deletions (or gaps). Additionally or alternatively, output from the variant calling may be provided in a variant call format (VCF) file”. [0034]

With respect to claim 15, Kural is silent on CIGAR string for pairwise alignments. Locke teaches that “A CIGAR string is useful for representing long (e.g. genomic) 

It is a Prima Facie Case of obviousness of “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”, MPEP § 2143 I.G.), to modify Locke’s CIGAR string method for representing long pairwise alignments, and combine it into Kural’s method of aligning sequence reads to a reference sequence construct, to achieve the claimed limitations, and expect to be successful. Because both Kural and Locke about optimizing local alignments of sequence reads with the reference sequence, and both Kural and Locke succeed.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631